Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11, 13 and 18 is/are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siniscalchi et al. (US 20120044020).
            Regarding claim 1, Siniscalchi et al., according to Fig. 4, discloses a signal processing circuit comprising: 
            a first amplifier (see amplifier 224 as first amplifier); 
            a first transistor (see resistor Q9 as first transistor), a gate of the first transistor (Q9) being coupled to an output of the first amplifier (224) and a drain of the first transistor (Q9) being coupled to an output node of the circuit (see drain of Q9 to output current ISEN1 to an output); 
            a first resistive element (see resistor R2 as first resistive element) coupled between a first input node (see input terminal OUTM as first input node) of the circuit and an input of the first amplifier (224), the first resistive element (R2) being further coupled between the first input node 
            a second amplifier (see amplifier 226 as second amplifier); 
            a second transistor (see transistor Q11 as second transistor), a gate of the second transistor (Q11) being coupled to an output of the second amplifier (226) and a drain of the second transistor (Q11) being coupled to the output node of the circuit (see drain of transistor Q11 to output current ISEN2 to an output); and 
             a second resistive element (see resistor R3 as second resistive element) coupled between a second input node (terminal OUTP) of the circuit and an input of the second amplifier (amplifier 226), the second resistive element (resistor R3) being further coupled between the second input node (terminal OUTP) and a source of the second transistor (see resistor R2 also being coupled between the second input node (terminal OUTP) and a source of the second transistor Q9).
            Regarding claim 11, see Fig. 4 which further comprising a summing amplifier (see amplifier 228 which is interpreted as a summing amplifier) having inputs coupled to the drains of the first transistor Q9 and second transistor Q11  (see inputs of the amplifier 228 coupled to drain of Q9 where current ISEN1 is outputted and  drain of Q11 where current ISEN2 is outputted).
            Regarding claim 13, see Fig. 4 which carries out a signal processing comprising:
            generating a first current (see current ISEN1 as first current) through a first resistive element (see resistor R2) by driving, via a first amplifier (see amplifier 224), a gate of a first transistor (see gate of transistor Q9 is driven by amplifier 224) based on a first voltage at a first input node (voltage at OUTM terminal), wherein the first resistive element (resistor R2) is coupled between the first input node (OUTM terminal) and an input of the first amplifier (see resistor R2 is coupled between terminal OUTM and the input of the amplifier 224); 

             generating a second current (see current ISEN2 as second current) through a second resistive element (see resistor R3) by driving, via a second amplifier (see amplifier 226), a gate of a second transistor (see gate of transistor Q11 is driven by amplifier 226) based on a second voltage at a second input node (voltage at OUTP terminal), wherein the second resistive element (R3) is coupled between the second input node (OUTP terminal) and an input of the second amplifier (see resistor R3 is coupled between terminal OUTP and the input of the amplifier 226); 
              providing the second current ( current ISEN2) to an output node (node connected to drain of the transistor Q11), a drain of the second transistor (Q11) being coupled to the output node (see node drain of the transistor Q11 is connected to output node where current ISEN2 is outputted).
             Regarding claim 18, Siniscalchi et al., according to Fig. 4, discloses a circuit comprising: an amplifier comprising a first switch (see transistor Q9 as first switch), a second switch (see transistor Q11 as second switch), a first resistor (see resistor R2 as first resistor) coupled to the first switch (see R2 coupled to switch Q9 via amplifier 224), and a second resistor (see resistor R3 as second resistor) coupled to the second switch (see R3 couple to  switch Q11 via amplifier 226); a first sensing path (see path from OUTM to ISEN1 as first path) configured to convert a first voltage (voltage on OUTM) across the first resistor (R2) to a first sensed current (see current ISEN1 as first sensed current); a second sensing path (see path from OUTP to ISEN2 as second path) configured to convert a second voltage (see voltage on OUTP) across the second resistor (R3) to a second sensed current (see current ISEN2 as second sensed current); and a summing .
Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chawla  (US 20180014119).
            Regarding claim 18, Chawla, according to Fig. 1, discloses a circuit comprising: an amplifier (100) comprising a first switch (see transistor 106-1 as first switch), a second switch (see transistor 106-2 as second switch), a first resistor (see resistor 108-1 as first resistor) coupled to the first switch (see resistor 108-1 coupled to switch 106-1), and a second resistor (see resistor 108-2 as second resistor) coupled to the second switch (see resistor 108 coupled to  switch 106-2); a first sensing path (see path including 106-1 and 108-1 as first path) configured to convert a first voltage across the first resistor (see voltage across resistor 108-1, paragraphs 0020- 0021) to a first sensed current (see current INPM as first sensed current); a second sensing path (see path including 106-2 and 108-2 as second path) configured to convert a second voltage across the second resistor (see voltage across resistor 108-2, paragraphs 0020-0021) to a second sensed current (see current INMM as second sensed current); and a summing amplifier (see unit 110 as a sum amplifier, paragraph 0021) configured to sum the first sensed current (INPM) and second sensed current (INMN).
            Regarding claim 19, see Fig. 2 which shows  the amplifier circuit (100) further comprising a processor (see quantizer 212 ( provided in circuit 110 shown in Fig. 2) of the amplifier 100 as a processor) configured to adjust a gain of the amplifier (100) based on the summed currents (see the quantizer 112 to provide its output to DACs 202-1 and 202-2 to compensate for a difference in gain, paragraph 0022, based on the summed current outputted from amplifier 210, and such compensate for a difference in gain is interpreted as to adjust a gain of the amplifier 100).
.             
Allowable Subject Matter
Claims 2-10, 12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-10 and 14-17 are allowable over the prior art of record because the prior art of  record including US 20120044020 as the closest prior art, which is directed to a similar subject matter of the claimed  invention, includes a signal processing circuit comprising all of limitation of the instant claimed invention (see the 102 rejection above).  However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include the following claimed features:
            Claimed features comprising: a third transistor, a gate of the third transistor being coupled to another output of the first amplifier and a drain of the third transistor being coupled to another output node of the circuit; a third resistive element coupled between a third input node of the circuit and another input of the first amplifier, the third resistive element being further coupled between the third input node and a source of the third transistor; a fourth transistor, a gate of the fourth transistor being coupled to another output of the second amplifier and a drain of the fourth transistor being coupled to the other output node of the circuit; and a fourth resistive element coupled between a fourth input node of the circuit and another input of the second amplifier, the 
            Claimed features comprising: a third amplifier having an input coupled to the drain of the first transistor; and a third transistor having a gate coupled to an output of the third amplifier, a source coupled to the input of the third amplifier, and a drain coupled to the output node of the circuit, as further recited in claim 7.
            Claimed features comprising: a first plurality of resistive elements coupled in series between the first resistive element and the source of the first transistor; a second plurality of resistive elements coupled in series between the second resistive element and the source of the second transistor; and one or more switches, each coupled between the input of the second amplifier and a respective node between two respective resistive elements of the second plurality of resistive elements, as recited in claim 8.
            Claimed features comprising: a plurality of switches; and one or more capacitive elements coupled to the output node, wherein the plurality of switches are configured to selectively couple each of the one or more capacitive elements to one of a voltage rail node and a ground node of the circuit, as further recited in claim 9.
            Claimed features comprising: the first transistor comprises a p-type metal- oxide-semiconductor (PMOS) transistor, and wherein the second transistor comprises an n-type metal-oxide-semiconductor (NMOS) transistor, as recited in claim 12.
            Claimed features comprising: generating a third current through a third resistive element by driving, via the first amplifier, a gate of a third transistor based on a third voltage at a third input node; providing the third current to another output node; generating a fourth current through a fourth resistive element by driving, via the second amplifier, a gate of a fourth transistor based on 
            Claimed features comprising: calibrating for a mismatch between the first resistive element and the second resistive element by adjusting a resistance between the second input node and the input of the first amplifier, as recited in claim 16.
            Claimed features comprising: compensating for an error current flow to the output node by selectively coupling one or more capacitive elements between the output node and one of a voltage rail node and an electric ground node, as recited in claim 17.
             Other references of the record are also directed to a similar concept of the claimed invention, but none of the suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed inventions as recited in each of claims 2, 7-9, 12, 14, 16 and 17.  Therefore claims 2, 7-9, 12, 14, 16 and 17 are allowable over the prior art of record, and dependent claims 3-6, 10 and 15 are also allowable over the prior art of record for the same reason as of their respective base claim.
                                                                    Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a similar concept of the claimed invention which includes a signal processing circuit having a first path comprising at least a first resistor connected to a first transistor, a second path comprising at least a second resistor connected to a second transistor, and an amplifier to receive currents or voltages outputted from the first and second path.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688